935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia J. BILLS, Leslie N. Bills, Plaintiffs-Appellants,v.NEWBURY INDUSTRIES CORPORATION, Defendant-Appellee,Eagle Signal Industrial Centrols, and/or Eagle SignalCorporation, Defendant.
No. 90-3916.
United States Court of Appeals, Sixth Circuit.
June 5, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, Patricia J. Bills and Leslie N. Bills, appeal from the order of the district court granting summary judgment to defendant, Newbury Industries Corporation.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion dated August 9, 1990.